     Case 1:18-cv-01615-DAD-EPG Document 16 Filed 10/10/19 Page 1 of 6


 1   LAW OFFICES OF LOYST P. FLETCHER
     LOYST P. FLETCHER, SBN 175539
 2   555 West 5th Street, 35th Floor
     Los Angeles, California - 90013
 3   Phone: (424) 231-2864
     Fax: (213) 402-7663
 4   loyst@lpfletcherlaw.com

 5   Attorneys for Plaintiff
     ERNEST O’NEIL RAHKIN BROCK
 6

 7                           UNITED STATES DISTRICT COURT

 8                          EASTERN DISTRICT OF CALIFORNIA

 9
     ERNEST O’NEIL RANKIN BROCK,          )       CASE NO. 1:18-CV-01615-DAD-EPG
10                                        )
                  Plaintiff,              )       NOTICE OF MOTION AND MOTION TO
11                                                APPOINT KAREN NORRIS GUARDIAN
                  vs.                     )       AD LITEM FOR PLAINTIFF ERNEST
12                                        )       O’NEIL RAHKIN BROCK,
     COUNTY OF FRESNO on behalf of FRESNO )       INCAPACITATED; MEMORANDUM OF
13   COUNTY SHERIFF’S DEPARTMENT; and )           POINTS AND AUTHORITIES;
     DOES 1-200, inclusive,               )       DECLARATION OF LOYST FLETCHER
14                                        )       IN SUPPORT THEREOF (FED. R. CIV. P.
                                          )       17(b))
15                 Defendants.
                                          )
                                                  Proposed Date:       November 1, 2019
16                                        )       Proposed Time:       10:00AM
                                          )
17                                                Location:            2500 Tulare Street,
                                          )                            Courtroom 10, 6th Floor
                                          )
18                                                                     Fresno, California 93721
                                          )
19                                        )       U.S. Magistrate:     Judge Erica P. Grosjean
                                          )       Dept.:               10
20                                        )       Complaint Filed:     October 11, 2018
                                          )
21                                                Trial Date:          October 20, 2020
                                          )
                                          )
22

23

24         TO THE COURT, ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF

25   RECORD:

26         PLEASE TAKE NOTICE that Plaintiff, ERNEST O’NEIL RAHKIN BROCK, on

27   November 1, 2019 at 10:00AM in Courtroom 10, will move the above-entitled Court for an

28
        NOTICE OF MOTION AND MOTION TO APPOINT GUARDIAN AD LITEM FOR PLAINTIFF
         ERNEST O’NEIL RAHKIN BROCK, INCAPACITATED; MEMORANDUM OF POINTS AND
      AUTHORITIES; DECLARATION OF LOYST FLETCHER IN SUPPORT THEREOF (FED. R. CIV. P.
                                          17(b))
     Case 1:18-cv-01615-DAD-EPG Document 16 Filed 10/10/19 Page 2 of 6


 1   Order appointing KAREN NORRIS as guardian ad litem in place of Plaintiff ERNEST O’NEIL

 2   RAHKIN BROCK in the above-entitled action.

 3          The grounds for the Motion are that ERNEST O’NEIL RAHKIN BROCK is

 4   incapacitated. Rule 17(b) of the Federal Rules of Civil Procedure expressly authorizes this

 5   Court to appoint a guardian ad litem for ERNEST O’NEIL RAHKIN BROCK.

 6          This Motion is based on this Notice, the attached Memorandum of Points and

 7   Authorities, the Declaration of Loyst Fletcher, the papers and pleadings on file herein and upon

 8   such other oral and documentary evidence as may be presented at the time of the hearing as

 9   requested by the Court.

10

11   DATED: October 10, 2019                      LAW OFFICES OF LOYST P. FLETCHER
12

13                                        By:
                                                  Loyst P. Fletcher
14                                                Attorney for Plaintiff
                                                  ERNEST O’NEIL RANKIN BROCK
15

16

17

18

19

20

21

22

23

24

25
     ///
26
     ///
27

28
        NOTICE OF MOTION AND MOTION TO APPOINT GUARDIAN AD LITEM FOR PLAINTIFF
         ERNEST O’NEIL RAHKIN BROCK, INCAPACITATED; MEMORANDUM OF POINTS AND
      AUTHORITIES; DECLARATION OF LOYST FLETCHER IN SUPPORT THEREOF (FED. R. CIV. P.
                                          17(b))
     Case 1:18-cv-01615-DAD-EPG Document 16 Filed 10/10/19 Page 3 of 6


 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                      I.

 3                                       STATEMENT OF FACTS

 4           On or about January 19, 2018, Plaintiff sustained an anoxic brain injury, and as a
 5
     consequence, lacks capacity. See Fletcher Decl., ¶ 3.
 6
             Karen Norris, (“Ms. Norris”), whose address is 9360 N. Blackstone #257, Fresno, CA-
 7
     93720, is a competent and responsible person, whose relationship to the Plaintiff is that of his
 8
     grandmother. See Fletcher Decl., ¶ 4. Plaintiff currently resides with Ms. Norris. See Fletcher
 9

10   Decl., ¶ 4. Ms. Norris meets all the qualifications required by this Court for guardian ad litem, is

11   ready, willing, and able to represent Plaintiff in this action to the best of her ability, and is fully
12   competent to understand and protect Plaintiff’s rights. See Fletcher Decl., ¶ 4. Ms. Norris has no
13
     interest adverse to those of Plaintiff, and is not connected in her business with any adverse
14
     party. See Fletcher Decl., ¶ 4.
15

16                                                     II.

17    GOOD CAUSE EXISTS FOR THIS COURT TO APPOINT A GUARDIAN AD LITEM

18                                            FOR PLAINTIFF

19           Federal Rules of Civil Procedure, Rule 17(b), expressly authorizes this Court to appoint

20   a guardian ad litem for a Plaintiff lacking capacity. Further, the United States District Court,

21   Eastern District of California, Local Rule 17-202(a), states in pertinent part:

22           “ ... the attorney representing the incompetent person shall present (2) a motion for the

23   appointment of a guardian ad litem by the Court. See Fed. R. Civ. P. 17(b).”

24           In this instant Motion, good cause exists for the appointment of Ms. Norris as guardian

25   ad litem for Plaintiff, who is incapacitated as a result of a well-documented traumatic brain

26   injury whereby Plaintiff was in a coma for three days following an inmate attack, which is the

27   subject of this present action. See Fletcher Decl., ¶ 3. As stated, Ms. Norris meets all the

28
        NOTICE OF MOTION AND MOTION TO APPOINT GUARDIAN AD LITEM FOR PLAINTIFF
         ERNEST O’NEIL RAHKIN BROCK, INCAPACITATED; MEMORANDUM OF POINTS AND
      AUTHORITIES; DECLARATION OF LOYST FLETCHER IN SUPPORT THEREOF (FED. R. CIV. P.
                                          17(b))
     Case 1:18-cv-01615-DAD-EPG Document 16 Filed 10/10/19 Page 4 of 6


 1   qualifications required by this Court for guardian ad litem, is ready, willing, and able to

 2   represent Plaintiff in this action to the best of her ability, and is fully competent to understand

 3   and protect the rights of Plaintiff. See Fletcher Decl., ¶ 4. Ms. Norris has no interest adverse to

 4   those of Plaintiff, and is not connected in her business with any adverse party. See Fletcher

 5   Decl., ¶ 4.

 6                                                    III.

 7                                             CONCLUSION

 8           Based on the foregoing, incapacitated Plaintiff respectfully requests that this Court enter

 9   an Order appointing Ms. Norris as guardian ad litem in the instant action.

10

11   DATED: October 10, 2019                        LAW OFFICES OF LOYST P. FLETCHER
12

13                                          By:
                                                    Loyst P. Fletcher
14                                                  Attorney for Plaintiff
                                                    ERNEST O’NEIL RANKIN BROCK
15

16

17

18

19

20

21

22

23

24

25

26   ///

27   ///
28
        NOTICE OF MOTION AND MOTION TO APPOINT GUARDIAN AD LITEM FOR PLAINTIFF
         ERNEST O’NEIL RAHKIN BROCK, INCAPACITATED; MEMORANDUM OF POINTS AND
      AUTHORITIES; DECLARATION OF LOYST FLETCHER IN SUPPORT THEREOF (FED. R. CIV. P.
                                          17(b))
     Case 1:18-cv-01615-DAD-EPG Document 16 Filed 10/10/19 Page 5 of 6


 1                              DECLARATION OF LOYST FLETCHER
 2   I, Loyst Fletcher, hereby declare and state as follows:
 3
            1. I am an attorney at law duly licensed to practice before all of the courts of the State of
 4
     California and am principle of the Law Offices of Loyst Fletcher, counsel of record for Plaintiff
 5
     Ernest Brock, an adult who is incapacitated. I have personal knowledge of the facts contained in
 6

 7   this declaration, and if called upon to do so, I could and would competently testify to the

 8   matters set forth below.

 9          2. On October 11, 2018, Plaintiff filed a civil Complaint with the Superior Court of
10   California for the County of Fresno, Case No. 18CECG03794, which was later removed and
11
     transferred to the above-entitled Court.
12
            3. Plaintiff, as a result of this incident, suffered a traumatic brain injury and was in a
13
     coma for three days. Plaintiff has been diagnosed with an anoxic brain injury and thereby is
14

15   incapacitated.

16          4. Karen Norris’ (“Ms. Norris”) address is 9360 N. Blackstone #257, Fresno, CA 93720.

17   Ms. Norris is a competent and responsible person, whose relationship to the Plaintiff is that of
18
     his grandmother. Plaintiff currently resides with Ms. Norris. Ms. Norris meets all the
19
     qualifications required by this Court for guardian ad litem, is ready, willing, and able to
20
     represent Plaintiff in this action to the best of her ability, and is fully competent to understand
21
     and protect the rights of Plaintiff. Ms. Norris has no interest adverse to those of Plaintiff and is
22

23   not connected in her business with any adverse party.

24          I declare under penalty of perjury under the laws of the State of California that the
25   foregoing is true and correct. Executed on October 10, 2019, at Los Angeles, California.
26
     ______________________________
27   Loyst Fletcher, Declarant

28
        NOTICE OF MOTION AND MOTION TO APPOINT GUARDIAN AD LITEM FOR PLAINTIFF
         ERNEST O’NEIL RAHKIN BROCK, INCAPACITATED; MEMORANDUM OF POINTS AND
      AUTHORITIES; DECLARATION OF LOYST FLETCHER IN SUPPORT THEREOF (FED. R. CIV. P.
                                          17(b))
     Case 1:18-cv-01615-DAD-EPG Document 16 Filed 10/10/19 Page 6 of 6


 1                                        PROOF OF SERVICE

 2          STATE OF CALIFORNIA, FOR THE COUNTY OF LOS ANGELES;

 3          I certify and declare as follows:

 4          I am employed in the County of Los Angeles, State of California. I am over the age of 18
     and not a party to the within action; my business address is 555 West 5th Street, 35th Floor, Los
 5   Angeles, CA 90013.

 6         On October 10, 2019, I served on the party(ies) of record in this action the foregoing
     document(s) described as:
 7
     NOTICE OF MOTION AND MOTION TO APPOINT GUARDIAN AD LITEM FOR
 8   PLAINTIFF ERNEST O’NEIL RAHKIN BROCK, A MINOR; MEMORANDUM OF POINTS
     AND AUTHORITIES; DECLARATION OF LOYST FLETCHER IN SUPPORT THEREOF
 9   (FED. R. CIV. P. 17(B)

10    by placing X     the original   a true copy thereof enclosed in a sealed envelope as follows:

11   Weakley and Arendy                                 Attorney for Defendant
     Jim Weakley                                        County of Fresno
12   Ashley Reyes
     5200 N. Palm Ave., Ste. 211
13   Fresno, CA 93704

14
     [X]    BY MAIL/EMAIL – as follows: I am "readily familiar" with the firm's practice of
15          collection and processing correspondence for mailing. Under that practice it would be
            deposited with the U.S. Postal Service on that same day with postage thereon fully
16          prepaid at Los Angeles, California, in the ordinary course of business. I am aware that on
            motion of the party served, service is presumed invalid if postal cancellation date or
17          postage meter is more than one day after date of deposit for mailing in affidavit.

18   []     BY PERSONAL SERVICE – I caused the aforementioned document(s) to be personally
            served upon the addressee(s) as indicated above.
19
     [ ]    BY FACSIMILE – On March 28, 2014 at 4:40 p.m., I caused the aforementioned
20          document(s) to be transmitted by facsimile transmission, from a facsimile transmission
            machine whose telefax number is (213) 627-7795, upon the addressee(s) as indicated
21          above. The above described transmission was reported as complete without error by a
            transmission report issued by the facsimile transmission machine upon which the said
22          transmission was made immediately following the transmission. A true and correct copy
            of the said transmission report is attached hereto and incorporated herein by this
23          reference.

24

25   [X]    FEDERAL– I declare under the penalty of perjury under the laws of the State of
            California that the above is true and correct.
26

27
     Jean-Paul Lundy                                             Jean-Paul Lundy
28   (name)                                                      (signature)
                                            PROOF OF SERVICE
